Case 2:19-cv-12478-GCS-DRG ECF No. 28 filed 01/30/20          PageID.822    Page 1 of 3



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


DR. WILLIAM S. HUSEL, M.O.,

        Plaintiff,                                   Hon. George Caram Steeh
                                                     Case No.: 19-cv-12478
v.

TRINITY HEALTH CORPORATION, and
TRINITY ASSURANCE LIMITED (CAYMAN),

     Defendants.
_________________________________________/

   STIPULATION AND ORDER TO EXTEND THE DEADLINES FOR
 DEFENDANT TRINITY HEALTH CORPORATION AND DEFENDANT
 TRINITY ASSURANCE LIMITED (CAYMAN) TO SERVE AN ANSWER
                OR MOTION UNDER FRCP 12

        On January 17, 2020, pursuant to the Parties’ stipulation, this Court entered

an Order to Extend the Deadline for Defendants to Serve an Answer or Motion

under Fed. R. Civ. P. 12 (Dkt. 22) extending the deadline by 14 days from January

22, 2020 to February 5, 2020.

        Wherefore, Plaintiff Dr. Husel, by and through counsel, Defendant THC, by

and through counsel, and Defendant TAL, by and through counsel, hereby stipulate

to the following extensions of time for Defendant THC and Defendant TAL’s

responsive pleadings as follows:

     1. Due date for Defendant THC’s answer or motion under Fed. R. Civ. P. 12
        extended by 7 days from February 5, 2020 to February 12, 2020;
Case 2:19-cv-12478-GCS-DRG ECF No. 28 filed 01/30/20       PageID.823    Page 2 of 3




   2. Due date for Defendant TAL’s answer or motion under Fed. R. Civ. P. 12
      extended by 7 days from February 5, 2020 to February 12, 2020.

      Upon the consent of the parties the Court being otherwise fully advised:

IT IS HEREBY ORDERED that Defendants Trinity Health Corporation and

Trinity Assurance Limited (CAYMAN) shall serve answers or motions under Fed.

R. Civ. P. 12 to Plaintiff’s Complaint on or before February 12, 2020.



January 30, 2020                      s/George Caram Steeh
                                      GEORGE CARAM STEEH
                                      UNITED STATES DISTRICT JUDGE




                                         2
Case 2:19-cv-12478-GCS-DRG ECF No. 28 filed 01/30/20         PageID.824     Page 3 of 3




SO STIPULATED:


 FORD O'BRIEN LLP                         SCHIFF HARDIN LLP

 By: /s/Adam C. Ford [with permission]    By: /s/Elise H. Yu
 Adam C. Ford                                 Elise H. Yu
 575 Fifth Avenue                         350 S. Main Street, Ste. 210
 17th Floor                               Ann Arbor, MI 48104
 New York, NY 10017                       734-222-1556 (Telephone)
 (212) 858-0040                           734-222-1501 (Fax)
 aford@fordobrien.com                     eyu@schiffhardin.com (Email)

 Attorneys for Plaintiff Dr. William S.   Attorneys for Defendant Trinity Health
 Husel                                    Corporation


                                          HONIGMAN LLP

                                          By: /s/Jason Abel [with permission]
                                              Jason R. Abel
                                               Sara J. Brundage
                                               Mohamed M. Awan
                                          2290 First National Building
                                          660 Woodward Avenue
                                          Detroit, MI 48226-3506
                                          (313) 465-7000
                                          jabel@honigman.com
                                          sbrundage@honigman.com
                                          mawan@honigman.com

                                          Attorneys for Defendant Trinity
                                          Assurance Limited (Cayman)




                                          3
